UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4556
SHERRARD GATHERS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Western District of Virginia, at Abingdon.
                  James P. Jones, District Judge.
                            (CR-99-71)

                      Submitted: January 10, 2001

                      Decided: February 6, 2001

   Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Herbert Coleman Clay, LAW OFFICE OF HERBERT C. CLAY,
Marion, Virginia, for Appellant. Robert P. Crouch, Jr., United States
Attorney, Eric M. Hurt, Assistant United States Attorney, Abingdon,
Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. GATHERS
                               OPINION

PER CURIAM:

   Sherrard Gathers appeals his 18 U.S.C.A. § 924(c)(1) (West 2000)
conviction and his 18 U.S.C. § 922(g)(1) (1994) conviction. Gathers
contends that the evidence was insufficient to support either convic-
tion. We disagree.

   To sustain a conviction, the evidence, when viewed in the light
most favorable to the government, must be sufficient for a rational
trier of fact to have found the essential elements of the crime beyond
a reasonable doubt. Glasser v. United States, 315 U.S. 60, 80 (1942).
The government is entitled to all reasonable inferences from the facts
established to those sought to be established. United States v. Tres-
vant, 677 F.2d 1018, 1021 (4th Cir. 1982). Furthermore, we are bound
by the credibility choices of the jury and we do not weigh evidence
or review credibility of witnesses in resolving issues of substantial
evidence. United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989).

   Gathers asserts that the evidence was insufficient to sustain his
§ 924(c)(1) conviction. To establish a violation of § 924(c)(1), the
government must prove (1) the defendant used or carried a firearm (2)
during and in relation to (3) a drug trafficking offense. United States
v. Lipford, 203 F.3d 259, 265-66 (4th Cir. 2000). Gathers only con-
tests the sufficiency of the evidence as it relates to the finding that he
carried the gun.

   "[K]nowing possession and bearing, movement, conveyance, or
transportation of the firearm in some manner" satisfies the "carry"
prong of § 924(c)(1). United States v. Mitchell, 104 F.3d 649, 653
(4th Cir. 1997) (citations omitted). Ready accessibility is not required.
Knowingly possessing and transporting a firearm in the trunk of a car
suffices. Muscarello v. United States, 524 U.S. 125, 131 (1998);
Mitchell, 104 F.3d at 653. The evidence demonstrates that Gathers
transported the gun at issue in the trunk of a car he co-owned and was
driving at the time of his arrest, and in which he was transporting
crack cocaine. The only question is whether there was sufficient evi-
dence to find that he possessed the weapon knowingly.
                      UNITED STATES v. GATHERS                        3
   Without being questioned or otherwise provoked, Gathers asked
one of the investigating officers what took so long to find the gun that
officers discovered in the trunk of the car he had been driving. Gath-
ers told another inmate that Gathers himself had put the gun in the
trunk and that he owned the gun. This evidence suffices to establish
that Gathers knowingly transported the gun.

   Gathers also contends that the evidence was insufficient to sustain
his § 922(g)(1) conviction. To establish a violation of 18 U.S.C.
§ 922(g)(1), the government must show that the defendant knowingly
possessed a firearm after having been previously convicted of a fel-
ony. United States v. Blue, 957 F.2d 106, 107 (4th Cir. 1992). Gathers
only contests the possession element.

  Possession of a firearm for the purposes § 922(g) may be actual or
constructive, id., and may be proven by direct or circumstantial evi-
dence. United States v. Burgos, 94 F.3d 849, 873 (4th Cir. 1996).
Because there is no evidence that Gathers actually possessed the fire-
arm, the inquiry focuses on constructive possession.

   Constructive possession may be proven by demonstrating "‘that the
defendant exercised, or had the power to exercise, dominion and con-
trol over the item.’" Burgos, 94 F.3d at 873 (quoting United States v.
Rusher, 966 F.2d 868, 878 (4th Cir. 1992)). Officers found the gun
in the trunk of the car Gathers was driving and of which Gathers was
the co-owner. Furthermore, as discussed above, the evidence was suf-
ficient to support a finding that Gathers knew that the gun was in the
trunk, that he put it there, and that he owned it. This evidence was
sufficient to demonstrate that Gathers had the potential to exercise
dominion and control over the gun and that he knew he had this
potential.

   Accordingly, we affirm Gathers’ convictions. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED